Citation Nr: 1720915	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  16-04 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date earlier than October 13, 2009, for the award of service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kenneth M. Ciardiello, Associate Counsel 

INTRODUCTION

The Veteran had active service in the United States Army from January 2003 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  As the Veteran has moved during the pendency of this appeal, jurisdiction is thus transferred to the RO in New York, New York.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDINGS OF FACT

1.  On January 28, 2005, within one year of separation from active duty, the Veteran filed a claim of entitlement to service connection for a low back disability.

2.  An unappealed September 2005 rating decision denied the Veteran's claim of entitlement service connection for a low back disability.

3.  In November 2005, within one year of the September 2005 rating decision, additional evidence was associated with the record, and the RO did not determination whether the evidence was new and material to the January 2005 claim. 


CONCLUSIONS OF LAW

1.  The September 2005 rating decision is not final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(b); Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014).

2.  The criteria for an effective date of January 14, 2005 for the award of service connection for a low back disability are met.  38 U.S.C.A. § 5110 (West 2016); 
38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an effective date earlier than October 13, 2009, for the award of service connection for a low back disability.  

Unless specifically provided otherwise, the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

In the instant case, the RO received the Veteran's original claim for entitlement to service connection on January 28, 2005.  In a September 2005 rating decision, the RO denied the claim, which the Veteran did not appeal.  The RO then obtained a VA addendum opinion in November 2005, within one year of that rating decision, but never rendered a determination regarding whether the evidence submitted after the September 2005 rating decision was new and material.  See, e.g., February 2010 rating decision; December 2011 Statement of the Case.  The RO ultimately granted the Veteran's claim for entitlement to service connection for a low back disability in a July 2012 rating decision, effective from October 13, 2009.  

Based on the provisions of 38 C.F.R. § 3.156(b), the Board finds that the September 2005 rating decision did not become final.  Section 3.156(b) requires VA to determine whether evidence submitted within one year after the issuance of a rating decision constitutes new and material evidence relating to an earlier claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242 (2010).  Most recently, in Beraud v. McDonald, the United States Court of Appeals for the Federal Circuit held that VA has a statutory duty to determine the character of newly submitted evidence and that until such a determination is made, the claim does not become final.  Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014).  

Therefore, as VA did not fulfill its duty to determine whether the November 2005 VA addendum opinion was new and material to the January 2005 claim, the September 2005 rating decision did not become final.  Moreover, because the Veteran filed his original claim within one year of separation from service, the Board finds that assignment of the earliest effective date available by law, or January 14, 2005, is warranted.


ORDER

An effective date of January 14, 2005 for the award of service connection for a low back disability is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


